UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8006


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY EARL ROSS, a/k/a Bam,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00336-RLW-1)


Submitted:    March 23, 2009                 Decided:   April 6, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Stefan Nachmanoff, Federal Public Defender, Alexandria,
Virginia;   Robert  James  Wagner,  Assistant   Federal  Public
Defender, Richmond, Virginia, for Appellant.      Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Earl Ross appeals the district court’s order

denying   his   motion   for    reduction   of   sentence   pursuant   to   18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.         United States v. Ross, No. 3:02-

cr-00336-RLW-1 (E.D. Va. Aug. 21, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2